8/4/2015 - TDCJ Offender Detai|s

§§Z,§%`@’

     

Offender information Details

S|D Number: 05848641
TDCJ Number: 02002337
Name: 4 l PEREZ,CHR|STOPHER RANDY .
Race: H

Gender: l\l|

DOB: _ 1981-09-16
Maximum Sentence Date: 2024-01-Q9
Current Facility: M
Projected Release Date: ` 2024-01-09`
Parole Eligibility Date: 2019-01-09
Offender Visitation Eligib|e: §

information provided is updated once daily during Weekdays and multiple times
per day

on visitation days. Because this information is subject to change, family
members and `

friends are encouraged to call the unit prior to traveling for a visit.

y SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

Schedu|ed Release Date: } Offender is not scheduled for release at
this time.

Schedu|ed Release Type: Will be determined When release date is
scheduled

Schedu|ed Release Will be`determined When release date is

Location: scheduled

 

l
l

l Parole Review information

 

Offense History:

l Offense Sentence Sentence (YY-lvii\ll- l
htlp:/loffender .tdcj .state.tx.uleffenderSearch/offenderDetai l .action?sid= 05848641 1/2